In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-930V
                                          UNPUBLISHED


    MELODY MASSI,                                               Chief Special Master Corcoran

                         Petitioner,                            Filed: February 8, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.

Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES 1

       On June 26, 2019, Melody Massi filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) Table injury as a result of an influenza (“flu”) vaccination
received on October 20, 2016. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On October 16, 2020, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for SIRVA. On February 4, 2021, Respondent filed a proffer on award
of compensation (“Proffer”) indicating Petitioner should be awarded $135,000.00 for pain
and suffering and $4,885.00 for unreimbursed medical expenses. Proffer at 1. In the
Proffer, Respondent represented that Petitioner agrees with the proffered award. Id.

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
Based on the record as a whole, I find that Petitioner is entitled to an award as stated in
the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $139,885.00 (representing $135,000.00 for pain and suffering and
$4,885.00 for unreimbursed medical expenses) in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be available
under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                       OFFICE OF SPECIAL MASTERS

    MELODY MASSI,

                        Petitioner,
                                                       No. 19-930V
        v.                                             Chief Special Master Corcoran (SPU)
                                                       SPU
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                        Respondent.


              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.      Compensation for Vaccine Injury-Related Items

        On October 13, 2020, respondent filed a Rule 4(c) Report conceding that petitioner is

entitled to vaccine compensation for a Table injury of Shoulder Injury Related to Vaccine

Administration sustained within the Table time period following receipt of an influenza

vaccination on October 20, 2016. ECF No. 24. A Ruling on Entitlement was issued on October

16, 2020. ECF No. 25.

        Based upon the evidence of record, respondent proffers that petitioner should be awarded

$135,000.00 for pain and suffering and $4,885.00 for unreimbursed medical expenses. This

award represents all elements of compensation to which petitioner is entitled under 42 U.S.C. §

300aa-15(a). 1 Petitioner agrees.




1
  Should Petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief.

                                                 1
II.       Form of the Award

          Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $139,885.00 in the form of a check payable to petitioner. 2

Petitioner agrees.

                                                        Respectfully submitted,

                                                        BRIAN M. BOYNTON
                                                        Acting Assistant Attorney General

                                                        C. SALVATORE D’ALESSIO
                                                        Acting Director
                                                        Torts Branch, Civil Division

                                                        HEATHER L. PEARLMAN
                                                        Acting Deputy Director
                                                        Torts Branch, Civil Division

                                                        GABRIELLE M. FIELDING
                                                        Assistant Director
                                                        Torts Branch, Civil Division

                                                        /s/ Adriana Teitel
                                                        ADRIANA TEITEL
                                                        Trial Attorney
                                                        Torts Branch, Civil Division
                                                        U.S. Department of Justice
                                                        P.O. Box 146, Benjamin Franklin Station
                                                        Washington, D.C. 20044-0146
                                                        Tel: (202) 616-3677
                                                        Email: adriana.teitel@usdoj.gov

Dated: February 4, 2021




2
    Petitioner is a competent adult, therefore evidence of guardianship is not required in this case.


                                                    2